Balletta, J.,
concurs in part and dissents in part, and votes to further modify the judgment by reducing the defendant wife’s distributive award to 50% of the marital assets, with the following memorandum: I respectfully disagree with the majority’s finding that the trial court properly awarded the wife a disproportionate share of the marital assets. Specifically, although the statute authorizes the court to consider the wasteful dissipation of assets by a spouse when fashioning an award of equitable distribution (see, Domestic Relations Law § 236 [B] [5] [d] [11]; also see, Blickstein v Blickstein, 99 AD2d 287), I do not believe that sufficient evidence was adduced to support the trial court’s finding.
In the instant case, the trial court concluded that the husband’s gambling losses, which the court found amounted to $500,000, and the husband’s investments in "risky” ventures such as the commodities and futures markets and a Broadway play "constituted a wasteful dissipation of the marital assets” and is representative of his poor judgment to the detriment of his family.
The record does not support the trial court’s finding with respect to gambling losses, nor would it be proper to conclude that investment in the commodities and futures markets and a failed Broadway play is a wasteful dissipation of assets.
While the record indicates that the defendant husband gambled, it is not clear how the court concluded that gambling losses amounted to $500,000 or any other lesser figure. *527The mere fact of gambling, without the establishment of the dollar amount of those losses, would be nothing more than mere speculation that he did, in fact, lose substantial sums of money at Atlantic City casinos. The record merely consists of unsubstantiated allegations without any proof of the dollar amount of losses which, in my view, cannot be the basis of a finding of wasteful dissipation of assets based on gambling losses.
Although the husband admitted that he often gambled, when asked whether he generally won or lost at gambling, the husband stated, "Merely holding my own. There were times I lost a few dollars”. The wife failed to present any evidence, either directly or indirectly, as to the amount of losses, if any, the husband sustained over the course of the years. Although the wife went on gambling trips with her husband, that fact alone cannot support a finding of gambling losses where no proof of dollar amounts has been adequately established in the record. Nor does attendance at Gamblers’ Anonymous give rise to a presumption of gambling loss where no proof is presented. Thus, the record is devoid of any testimony in support of the trial court’s finding that the husband had lost some $500,000 while gambling or any lesser amount which could be calculated with reasonable certainty.
As to the husband’s investments in the commodities market and in the Broadway play, the evidence is also insufficient to support a finding of wasteful dissipation. Although the husband did sustain losses on these investments, there was no evidence that these losses were the result of poor business judgment or that they were so unusually risky that no reasonably prudent investor would have made the same investments. Investment in the commodities and futures markets is a widely recognized and legitimate form of investment, even though the conservative investor might not include such investments in his portfolio. The commodities market is a tremendous undertaking in the total financial market, and it would be a grave disservice to suggest that such investment, in and of itself, is a wasteful dissipation of marital assets.
High risk investments are commonplace and do not necessarily equate with wasteful dissipation of marital assets. The wealthiest among us have often invested in ventures which would not be acceptable to the more conservative investor. New issues in the stock market always involve high risk. Most such ventures fail, but, for example, those who invested in Home Depot as a new venture several years ago are now reaping the benefits of an investment in one of the more *528aggressive and successful new companies listed on the New York Stock Exchange.
Investment in Broadway plays may not be as widely acceptable as other market investments; nevertheless it is clear that many prudent individuals who are patrons of the arts invest in the legitimate theater. Without such investments, we would have an art form destined to extinction. In this case, the husband was impressed with the music and the play and the individual who was to play a leading role in the show. Unfortunately, the production did not last very long on Broadway, but those people who originally invested in A Chorus Line, which was nothing more than an off-Broadway show, can hardly claim that their investment was imprudent or wasteful.
In the absence of some expert testimony that the investments were foolhardy or imprudent or unreasonable or otherwise so financially unsound at the time they were made so as to evidence a reckless disregard of family assets, I do not believe that this Court should use 20-20 hindsight to now find that there was a wasteful dissipation of assets. Certainly, without some testimony of a financial nature, this Court is ill-prepared to perform the kind of investment analysis that would be required to determine that a particular investment was a "bad risk”. The mere fact that an investment is viewed by some as being "risky” does not lead inescapably to the conclusion that assets were dissipated.
Moreover, it could be just as readily inferred from the trial evidence that the parties enjoyed a rather comfortable lifestyle as a result of the husband’s investment activities. Should the husband now be penalized merely because certain investments turned bad, even though both parties had benefited during the marriage from those investments when they were good? Further, if the husband’s investments had resulted in a large profit, would the trial court have just as readily awarded the entire sum to him? In conclusion, without some evidence from which it could be inferred that the husband undertook these investments in order to deprive the wife of equitable distribution, I do not agree that under the circumstances of this case, the husband should be penalized because he invested in the commodities market or a Broadway play.